[Cite as State v. Wilson, 2011-Ohio-6886.]




                Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                        No. 96627



                                        STATE OF OHIO
                                               PLAINTIFF-APPELLEE

                                                 vs.

                                      DEONTE WILSON
                                               DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                               Case Nos. CR-543141 and CR-543159

             BEFORE:          Blackmon, P.J., Celebrezze, J., and Rocco, J.
                                            2
           RELEASED AND JOURNALIZED:                December 29, 2011



ATTORNEY FOR APPELLANT

Thomas A. Rein
526 Superior Avenue, East
Leader Building, Suite 940
Cleveland, Ohio 44114

ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

Norman Schroth
Kristin M. Karkutt
Assistant County Prosecutors
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113




PATRICIA ANN BLACKMON, P.J.:

       {¶ 1} Appellant Deonte Wilson appeals his convictions and assigns the following

errors for our review:

       “I. The trial court erred in denying appellant’s motion for acquittal as to the
       charges when the state failed to present sufficient evidence to sustain a
       conviction.”

       “II. Appellant’s convictions were against the manifest weight of the
       evidence.”
                                            3
       {¶ 2} Having reviewed the record and pertinent law, we affirm Wilson’s

convictions. The apposite facts follow.

       {¶ 3} On October 21, 2010, a Cuyahoga County Grand Jury indicted Wilson in

Case No. CR-543159 on one count of domestic violence, with a prior conviction

specification. Additionally, the grand jury indicted Wilson for carrying a concealed

weapon, having weapons while under disability, aggravated menacing, and obstructing

official business.    Seven days later, the grand jury indicted Wilson in Case No.

CR-543141 on one count of domestic violence and two counts of endangering children.

       {¶ 4} At the arraignment on the two separate cases held October 26, 2010, and

November 1, 2010, respectively, Wilson pleaded not guilty to the charges. Several

pretrials were subsequently conducted and on January 31, 2011, Wilson filed a motion to

consolidate both cases, which the trial court granted.

       {¶ 5} On March 2, 2011, Wilson waived his right to a jury trial on the charges of

having weapons while under disability and aggravated menacing.             A jury trial

commenced the same day on the remaining charges.

                                          Jury Trial

       {¶ 6} At trial, the state presented the testimony of Shanika Workman. Wilson is

the father of Workman’s two children, ages five and one, respectively. On September

17, 2010, Workman and Wilson had an argument and he pushed her against a wall, which

caused injury to her arm and soreness. Afterwards, Wilson suggested they go for a walk;
                                           4
she agreed because she was scared, so they left the house.      As they walked, Wilson

continued to scream at her and threatened to rob her.

       {¶ 7} They eventually stopped at an enclosed bus stop on East 85th Street and

Superior Avenue, where Workman placed her purse on the bench; Wilson continued to

scream at her and ask for money. When she picked up her purse, she immediately

noticed it was heavier; she panicked and ran across the street to a beauty salon where her

sister had once worked. She looked in her purse and discovered a gun. She asked the

salon manager to call the police. When the police arrived, Workman turned over the gun

to the officers.

       {¶ 8} After the incident, she and her children went to live with her sister. On

October 11, 2010, Workman took their children to visit Wilson at the home they once

shared. Shortly after they arrived, Wilson called the clerk of courts and discovered that

there was a warrant for his arrest.

       {¶ 9} Upon learning of the warrant, Wilson became enraged and began screaming

at Workman, which prompted her to run down the back stairwell. Wilson followed her,

pushed her, caused her to fall and hit her eye on the stairs, which resulted in blackness

around her eye. She placed a call to her sister and requested that she call the police.

The police arrived shortly thereafter and arrested Wilson.

       {¶ 10} Police Officer Orville Taylor testified that on September 17, 2010, he and

other officers responded to a beauty salon on Superior Avenue based on a report that a
                                            5
male was threatening a female with a gun.    When he approached the salon, he observed

a male walking away from the beauty salon and disappearing around the corner. Officers

Bryant and Sheehan pursued Wilson and apprehended him after Wilson fell into a nearby

creek.

         {¶ 11} Officer Mitchell Sheehan verified that he and Officer Bryant pursued

Wilson. Officer Sheehan stated that after Wilson fell into the creek, he ordered him to

put his hands up and come out of the creek. Wilson refused to show his hands and

stated: “Shoot me bitches, I have a gun.”

         {¶ 12} On October 11, 2010, officers Andrew Gibbs and Brian Crisman responded

to Wilson’s residence because of a report of domestic violence in progress. They arrived

to the sound of screaming and yelling emanating from behind the closed door of the third

floor unit. Officer Gibbs could hear Wilson repeatedly yelling: “I’m going to fucking

kill you,” which prompted them to break down the door and enter the unit.

         {¶ 13} Once inside, they observed Wilson standing in the doorway leading to the

fire escape.     Upon seeing the officers, Wilson immediately went out onto the fire

escape, ignored their orders to put his hands up, and then dared them to shoot him.

Wilson then jumped to another section of the fire escape, continued to disobey their

orders, but eventually complied after they talked with him for a short while.       The

children were present and witnessed the event.
                                                6
       {¶ 14} The jury found Wilson guilty of domestic violence with the furthermore

specification and the counts of endangering children in Case No. CR-543141. In Case

No. CR-543159, the jury found Wilson not guilty of domestic violence and carrying a

concealed weapon, but guilty of aggravated menacing. In addition, regarding the counts

tried to the bench, the trial court found Wilson guilty of having weapons while under

disability and obstructing official business.

       {¶ 15} In Case No. CR-543141, the trial court sentenced Wilson to four years in

prison for domestic violence and to time served for child endangering. In Case No.

CR-543159, the trial court sentenced Wilson to four years in prison to be served

concurrent to Case No. CR-543141. Wilson now appeals.

                                    Motion for Acquittal

       {¶ 16} In the first assigned error, Wilson argues the trial court erred when it denied

his motion for acquittal because there was insufficient evidence to support his

convictions. We disagree.

       {¶ 17} Crim.R. 29 mandates that the trial court issue a judgment of acquittal where

the state’s evidence is insufficient to sustain a conviction for the offense. Crim.R. 29(A)

and sufficiency of evidence review require the same analysis.            State v. Mitchell,

Cuyahoga App. No. 95095, 2011-Ohio-1241, citing State v. Tenace, 109 Ohio St.3d 255,

2006-Ohio-2417, 847 N.E.2d 386.
                                          7
      {¶ 18} In analyzing the sufficiency issue, the reviewing court must view the

evidence “in the light most favorable to the prosecution” and ask whether “any rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia (1979), 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560;

State v. Jenks (1991), 61 Ohio St.3d 259, 574 N.E.2d 492, paragraph two of the syllabus;

State v. Carter (1995), 72 Ohio St.3d 545, 651 N.E.2d 965.

      {¶ 19} The evidence was sufficient to convict Wilson of the crimes charged.

Regarding domestic violence, R.C. 2919.25 states in pertinent part:

      “(A) No person shall knowingly cause or attempt to cause physical harm to
      a family or household member.

      “* * *

      “(F) As used in this section * * * of the Revised Code:

      “(1) ‘Family or household member’ means any of the following:

      “(a) Any of the following who is residing or has resided with the offender:

      “(I) A spouse, a person living as a spouse, or a former spouse of the
      offender; * * *.”

      {¶ 20} In the consolidated trial, the testimony was uncontradicted that Wilson and

Workman were family or household members as the terms are defined above. The

parties had two children together and resided together when the first incident took place

on September 17, 2010, and had resided together when the second incident took place.
                                          8
The testimony at trial established that Wilson knowingly caused physical harm to

Workman.

       {¶ 21} In the first incident, Wilson pushed Workman against a wall, which caused

her to hurt her arm. In the second incident, Wilson pushed Workman down the stairs

causing her to hit her eye on the stairs. Pictures of Workman’s blackened eye were

presented at trial to corroborate her claim. The foregoing evidence was sufficient to

support the domestic violence conviction.     As such, the trial court properly denied

Wilson’s motion for acquittal.

       {¶ 22} Regarding aggravated menacing, R.C. 2903.21 states in pertinent part:

       “(A) No person shall knowingly cause another to believe that the offender
       will cause serious physical harm to the person or property of the other
       person, the other person’s unborn, or a member of the other person’s
       immediate family.”

       {¶ 23} The testimony at trial established that in the first incident, Wilson was

threatening Workman in the house and as they walked along the road. Wilson threatened

to rob Workman, who testified she felt scared. When she discovered how heavy her

purse had become and discovered the gun in her purse, she sought refuge in the beauty

salon. Based on Workman’s testimony, Wilson was the only person who had access to

her purse.

       {¶ 24} In the second incident, Officer Gibbs testified that he could hear Wilson

repeatedly yelling: “I’m going to fucking kill you,” which prompted them to break down

the door and enter the unit.     The foregoing evidence was sufficient to support the
                                            9
aggravated menacing conviction.       As such, the trial court properly denied Wilson’s

motion for acquittal.

       {¶ 25} Regarding child endangering, to R.C. 2919.22 states in pertinent part:

       “(A) No person, who is the parent, guardian, custodian, person having
       custody or control, or person in loco parentis of a child under eighteen years
       of age or a mentally or physically handicapped child under twenty-one years
       of age, shall create a substantial risk to the health or safety of the child, by
       violating a duty of care, protection, or support.

       * * *”

       {¶ 26} As previously noted, Officer Gibbs heard Wilson threatening to kill

Workman when they reported to the residence. Officer Gibbs could also hear cries and

screams of the children as he stood outside the door. The foregoing evidence was

sufficient to support the child endangering conviction. As such, the trial court properly

denied Wilson’s motion for acquittal.

       {¶ 27} Regarding having weapons while under disability, R.C. 2923.13 states in

pertinent part:

       “(A) Unless relieved from disability as provided in section 2923.14 of the
       Revised Code, no person shall knowingly acquire, have, carry, or use any
       firearm or dangerous ordnance, if any of the following apply:

       “(2) The person is under indictment for or has been convicted of any felony
       offense of violence or has been adjudicated a delinquent child for the
       commission of an offense that, if committed by an adult, would have been a
       felony offense of violence.”

       {¶ 28} We note that it was stipulated that Wilson had two prior convictions for

domestic violence, thus was not permitted to have a firearm. At trial, the testimony
                                            10
established that Workman discovered a gun in her purse after she and Wilson argued at

the bus stop. Workman testified that the gun did not belong to her, that it was not in her

purse prior to them arriving at the bus stop, and that they were alone. Circumstantial

evidence is given the same weight as direct evidence. State v. Anderson, Cuyahoga App.

No. 92879, 2010-Ohio-1663. Thus, sufficient evidence was presented to support the

logical conclusion that Wilson was the only person that could have placed the gun in

Workman’s purse.

      {¶ 29} Moreover, at trial, a tape of a recorded telephone conversation between

Wilson and Workman was played. Workman testified as follows after the tape was

played:

      “Q. Did you hear on that tape where he said - - where you heard the defendant
      say, ‘everything is not true’?

      “A.      Uh-huh, yeah.

      “Q.      What did he mean by that?

      “A.      Yes, like to say that nothing happened, say everything is a lie

      “* * *

      “Q. When he said ‘that was yours,’ did you have an understanding as to what he
      was talking about?

      “A.      The gun.

      “Q.      The gun. And when he said ‘that was yours,’ you said ‘I know,’ right?

      “A.      To make it seem like it was mine, but it’s really not my gun.
                                             11
        “Q.    It wasn’t yours?

        “A. No ma’am. I’m scared of guns. I don’t like touching them. I never
        touched a gun a day of my life. I guess he wanted to blame everything on me.”

Tr. 301-302.

        {¶ 30} The above exchange established that Wilson wanted Workman to testify

that the gun she discovered in her purse belonged to her, when in fact it belonged to him.

The state presented sufficient evidence to sustain the conviction. As such, the trial court

properly denied Wilson’s motion for acquittal.

        {¶ 31} Regarding obstructing official business, R.C. 2921.31 states in pertinent

part:

        “(A) No person, without privilege to do so and with purpose to prevent,
        obstruct, or delay the performance by a public official of any authorized act
        within the public official’s official capacity, shall do any act that hampers or
        impedes a public official in the performance of the public official’s lawful
        duties.”

        {¶ 32} In the incidents forming the basis of the consolidated trial, the evidence

established that Wilson fled from the police. In the first incident, Wilson fled and was

finally apprehended when he fell into a creek. In the second incident, Wilson fled down

the fire escape and proceeded to jump from one landing to the next. In both incidents,

Wilson dared the officers to shoot him, and in the first incident, he stated to the police

that he had a gun. Fleeing from the police is sufficient to support the instant charge.

See Warrensville Hts. v. Bobbitt (Aug. 8, 1996), Cuyahoga App. No. 69946. As such,

the trial court properly denied Wilson’s motion for acquittal.
                                            12
       {¶ 33} We conclude, the state presented sufficient evidence to support Wilson’s

convictions. Consequently, the trial court properly denied Wilson’s motion for acquittal;

accordingly, we overrule the first assigned error.

                                Manifest Weight of Evidence

       {¶ 34} In State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264,

the Ohio Supreme Court addressed the standard of review for a criminal manifest weight

challenge, as follows:

       “The criminal manifest-weight-of-the-evidence standard was explained in
       State v. Thompkins, 78 Ohio St.3d 380, 1997-Ohio-52, 678 N.E.2d 541. In
       Thompkins, the court distinguished between sufficiency of the evidence and
       manifest weight of the evidence, finding that these concepts differ both
       qualitatively and quantitatively. Id. at 386, 678 N.E.2d 541. The court held
       that sufficiency of the evidence is a test of adequacy as to whether the
       evidence is legally sufficient to support a verdict as a matter of law, but
       weight of the evidence addresses the evidence’s effect of inducing belief.
       Id. at 386-387, 678 N.E.2d 541. In other words, a reviewing court asks
       whose evidence is more persuasive—the state’s or the defendant’s? We
       went on to hold that although there may be sufficient evidence to support a
       judgment, it could nevertheless be against the manifest weight of the
       evidence. Id. at 387, 678 N.E.2d 541. ‘When a court of appeals reverses a
       judgment of a trial court on the basis that the verdict is against the weight of
       the evidence, the appellate court sits as a “thirteenth juror” and disagrees
       with the factfinder’s resolution of the conflicting testimony.’ Id. at 387, 678
       N.E.2d 541, citing Tibbs v. Florida (1982), 457 U.S. 31, 42, 102 S.Ct. 2211,
       72 L.Ed.2d 652.”

       {¶ 35} In this assigned error, Wilson argues the trier of fact lost its way as to the

convictions. Specifically, Wilson argues the state presented conflicting and inconsistent

testimonies, lacking in credibility.   However, the determination of weight and credibility

of the evidence is for the trier of fact. State v. Chandler, 10th Dist. No. 05AP-415,
                                             13
2006-Ohio-2070, citing State v. DeHass (1967), 10 Ohio St.2d 230, 227 N.E.2d 212. The

rationale is that the trier of fact is in the best position to take into account inconsistencies,

along with the witnesses’ manner and demeanor, and determine whether the witnesses’

testimonies are credible. State v. Williams, 10th Dist. No. 02AP-35, 2002-Ohio-4503.

       {¶ 36} Under Wilson, we sit as the thirteenth juror and determine whether we

disagree with the trier of fact’s resolution of the conflicting evidence. In this case, the

evidence supports the trier of fact’s guilty verdicts. Accordingly, we overrule the second

assigned error.

       Judgment affirmed.

       It is ordered that appellee recover of appellant its costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution. The defendant’s conviction having been affirmed, any bail pending appeal is

terminated. Case remanded to the trial court for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



PATRICIA ANN BLACKMON, PRESIDING JUDGE

FRANK D. CELEBREZZE, JR., J., and
KENNETH A. ROCCO, J., CONCUR